Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made by and between Nabriva
Therapeutics US, Inc. (the “Company”), and Theodore R. Schroeder (the
“Executive”) (together, the “Parties”). The Parties agree that this Agreement is
contingent on the closing of the transaction (the “Closing”) contemplated by the
Agreement and Plan of Merger dated as of July 23, 2018 (the “Purchase
Agreement”) by and among Nabriva Therapeutics plc, a public limited company
under the Laws of Ireland (“Parent”), Zuperbug Merger Sub I, Inc., Zuperbug
Merger Sub II, Inc., Zavante Therapeutics, Inc. and Cam Gallagher, and shall
become effective as of the Closing (the “Effective Date”).  In the event the
Closing does not occur this Agreement shall have no force and effect and shall
be null and void.

 

RECITALS

 

WHEREAS, the Company desires to employ the Executive as its President and Chief
Executive Officer and as Chief Executive Officer of its group of companies; and

 

WHEREAS, the Executive has agreed to accept such employment on the terms and
conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the Parties herein contained, the Parties hereto
agree as follows:

 

1.                                      Agreement.  This Agreement shall be
effective as of the Effective Date.  Following the Effective Date, the Executive
shall continue to be an employee of the Company until such employment
relationship is terminated in accordance with Section 7 hereof (the “Term of
Employment”).

 

2.                                      Position.  During the Term of
Employment, the Executive shall serve as the President and Chief Executive
Officer of the Company and Chief Executive Officer of the Parent, working out of
the Company’s office in San Diego, California, and travelling as reasonably
required by the Executive’s job duties. Effective as of the Effective Date, the
Executive shall be appointed to the board of directors of the Company (and such
other subsidiaries of the Parent as the Board may designate). Effective as of
the later of the Effective Date and immediately following the 2018 Annual
General Meeting of Shareholders of Parent, the Executive shall also be appointed
to the board of directors of the Parent. The Executive shall not receive any
additional compensation for serving as a director of the Company, the Parent or
any other subsidiary of the Parent. The Executive must resign from any office
held in the Company, the Parent and/or any other subsidiary of the Parent if
requested in writing to do so by the Company (or, with respect to the
Executive’s position as a member of the Board, by the Board) on the termination
of his employment. If the Executive does not do so on being requested to do so,
the Company is hereby irrevocably authorized to appoint a person in his name to
sign and deliver any required letter(s) of resignation to the Company and/or the
Parent, as applicable.

 

3.                                      Scope of Employment.  During the Term of
Employment, the Executive shall be responsible for the performance of those
duties consistent with the Executive’s position as President and Chief Executive
Officer of the Company and Chief Executive Officer of the Parent.  The Executive
shall report and be accountable to the board of directors of the Company and the
board of directors of the Parent (the board of directors

 

1

--------------------------------------------------------------------------------


 

of the Parent, hereinafter, the “Board”) and shall perform and discharge
faithfully, diligently, and to the best of the Executive’s ability, the
Executive’s duties and responsibilities hereunder.  The Executive shall devote
substantially all of the Executive’s business time, loyalty, attention and
efforts to the business and affairs of the Company, the Parent, and their
affiliates.  Membership on boards of directors of any companies (other than
those companies affiliated with the Company and the Parent) will be permitted
only with the express approval of the Board; provided, however, that the Company
acknowledges that the Executive serves as a member of the board of directors of
each of Cidara Therapeutics, Inc., Otonomy, Inc. and Collegium
Pharmaceutical, Inc. as of the Effective Date and agrees that his continued
service on such boards is permitted and shall not constitute a violation of this
Section 3.  In addition, the Executive may engage in community and charitable
activities or participate in industry associations and serve on the boards of up
to three (3) community, charitable or industry organizations, without the
approval of the Board, provided such activities do not create a conflict of
interest or otherwise interfere with the Executive’s performance of the
Executive’s duties hereunder.  The Executive agrees to abide by the rules,
regulations, instructions, personnel practices and policies of the Company and
the Parent and any changes therein that may be adopted from time to time by the
Company and/or the Parent.

 

4.                                      Compensation.  As full compensation for
all services rendered by the Executive to the Company and the Parent and any
affiliate thereof, during the Term of Employment, the Company will provide to
the Executive the following:

 

(a)                                 Base Salary.  The Executive shall receive a
base salary at the annualized rate of $530,000 (the “Base Salary”), paid in
equal bi-monthly installments in accordance with the Company’s regularly
established payroll procedure.  Such Base Salary shall be reviewed by the
compensation committee of the Board and/or the full Board in the first quarter
of each fiscal year; any adjustment to the Executive’s Base Salary shall be
retroactively effective as of the first day of such fiscal year.

 

(b)                                 Annual Discretionary Bonus.  Following the
end of each fiscal year and subject to the approval of the Board, the Executive
may be eligible to receive a discretionary annual retention and performance
bonus of 50% of the Executive’s then current Base Salary (the “Target Bonus”),
based on the Executive’s performance and the performance of the Company and
Parent during the applicable fiscal year, as determined by the Board in its sole
discretion.  All annual bonuses, if any, will be payable no later than March 15
of the year following the year in which they are earned.  The Executive must be
employed on the date of payment in order to be eligible for any annual bonus,
except as specifically set forth below.  Any bonus determined by the Board to be
payable to the Executive with respect to 2018 shall be pro-rated based on the
number of days in 2018 during which the Executive is employed by the Company.

 

(c)                                  Equity Awards.  Subject to approval by the
compensation committee of the Board or a majority of the Parent’s Independent
Directors as defined in Nasdaq Listing Rule 5605(a)(2), and as a material
inducement to the Executive entering into employment with the Company and
serving as President and Chief Executive Officer of the Company and Chief
Executive Officer of the Parent, on or about the Effective Date, the Executive
shall be granted:

 

2

--------------------------------------------------------------------------------


 

(i)                                     an option (the “Option”) to purchase
850,000 ordinary shares, nominal value $0.001 per share, of Parent (each an
“Ordinary Share”), such Option to (1) have an exercise price per share equal to
the closing price per share of the Ordinary Shares on the Nasdaq Global Select
Market on the date of grant, (2) vest and become exercisable, subject to the
Executive’s continued service on each applicable vesting date, at a rate of 25%
of the total shares underlying the Option on the first anniversary of the
Effective Date and, following that, as to an additional 2.0833% of the total
shares underlying the grant on a monthly basis in arrears, (3) be a nonqualified
share option and (4) be subject to the terms and conditions of a nonqualified
share option agreement between the Executive and the Parent;  and

 

(ii)                                  150,000 performance-based restricted share
units (the “PRSUs” and, together with the Option, the “Equity Awards”), which
PRSUs shall (1) entitle the Executive to receive one Ordinary Share for each
PRSU that vests, (2) be subject to vesting such that all of the PRSUs shall be
earned upon Board certification of the receipt of U.S. Food and Drug
Administration (“FDA”) approval of a new drug application for each of (x) the
Company’s lefamulin product candidate and (y) the Company Milestone Product (as
such term is defined in the Purchase Agreement), provided that both such FDA
approvals are received by January 31, 2020 and provided further that 50% of the
PRSUs so earned shall vest upon Board certification of satisfaction of the
relevant performance metric and 50% of the PRSUs so earned shall vest on the
first anniversary of such certification, in each case subject to the Executive’s
continued employment on the applicable vesting date, and (3) be subject to the
terms and conditions of a performance-based restricted share unit agreement
between the Executive and the Parent.

 

The Equity Awards shall be awarded outside of the Parent’s and the Company’s
equity incentive plans as “inducement grants” within the meaning of Nasdaq
Listing Rule 5635(c)(4).  The Executive’s rights in, and eligibility for, future
equity awards will be determined by the Board or the compensation committee of
the Board in its discretion.

 

(d)                                 Vacation.  The Executive shall be eligible
for paid vacation in accordance with Company policy for executives; provided
that the Executive shall be eligible for no less than 20 days of paid vacation
for each full calendar year the Executive is employed by the Company.

 

(e)                                  Benefits.  The Executive may participate in
any and all benefit programs that the Company establishes and makes available to
its senior executive employees from time to time, provided that the Executive is
eligible under (and subject to all provisions of) the plan documents governing
those programs.  Benefits are subject to change at any time in the Company’s
sole discretion.

 

(f)                                   Withholdings.  All compensation payable to
the Executive shall be subject to applicable taxes and withholdings.

 

5.                                      Expenses.  The Executive shall be
entitled to reimbursement by the Company for all reasonable business and travel
expenses incurred by the Executive on the Company’s behalf during the course of
the Executive’s employment in accordance with applicable Company policy in
effect from time to time, upon the presentation by the Executive of
documentation itemizing such expenditures and attaching all supporting vouchers
and receipts.  Reimbursement will be

 

3

--------------------------------------------------------------------------------


 

made no later than 30 calendar days after the expense is substantiated (which
must occur within 30 calendar days after the expense is incurred).  The expenses
eligible for reimbursement under this provision may not affect the amount of
such expenses eligible for reimbursement in any other taxable year, and the
right to reimbursement is not subject to liquidation or exchange for another
benefit.

 

6.                                      Restrictive Covenants Agreement.  As a
condition to the Executive’s employment, the Executive will be required to
execute the enclosed Proprietary Rights, Non-Disclosure, Developments and
Non-Solicitation Agreement.

 

7.                                      Employment Termination.  This Agreement
and the employment of the Executive shall terminate upon the occurrence of any
of the following:

 

(a)                                 Upon the death or “Disability” of the
Executive.  As used in this Agreement, the term “Disability” shall mean a
physical or mental illness or disability that prevents the Executive from
performing the duties of the Executive’s position for a period of more than any
three consecutive months or for periods aggregating more than twenty-six weeks. 
The Company shall determine in good faith and in its sole discretion whether the
Executive is unable to perform the services provided for herein.

 

(b)                                 At the election of the Company, with or
without “Cause” (as defined below), immediately upon written notice by the
Company to the Executive.  As used in this Agreement, “Cause” shall mean a
finding by the board of directors of the Company acting on the direction of the
Board that the Executive:

 

(i)                                     failed to perform (other than by reason
of physical or mental illness or disability for a period of less than three
consecutive months or in aggregate less than twenty-six weeks) the Executive’s
assigned duties diligently or effectively or was negligent in the performance of
these duties;

 

(ii)                                  materially breached this Agreement;

 

(iii)                               materially breached the Executive’s
Proprietary Rights, Non-Disclosure, Developments and Non-Solicitation Agreement,
or any similar agreement between the Executive and the Company or the Parent;

 

(iv)                              engaged in willful misconduct, fraud, or
embezzlement;

 

(v)                                 engaged in any conduct that is materially
harmful to the business, interests or reputation of the Company and/or the
Parent, except if the Executive had a reasonable and good faith belief that such
conduct was in the best interest of the Company and/or the Parent; or

 

(vi)                              was convicted of, or pleaded guilty or nolo
contendere to, a crime involving moral turpitude or any felony.

 

4

--------------------------------------------------------------------------------


 

To the extent any of the above grounds, other than the grounds set forth in
Section 7(b)(iv) and 7(b)(vi), is capable of being cured, the Company shall
provide Executive with written notice of the ground, and thirty (30) days within
which to cure such ground.

 

(c)                                  At the election of the Executive, with or
without “Good Reason” (as defined below), immediately upon written notice by the
Executive to the Company (subject, if it is with Good Reason, to the timing
provisions set forth in the definition of Good Reason).  As used in this
Agreement, “Good Reason” shall mean:

 

(i)                                     the Company’s failure to pay or provide
in a timely manner any material amounts owed to Executive in accordance with
this Agreement;

 

(ii)                                  a material diminution in the nature or
scope of Executive’s duties, responsibilities, or authority;

 

(iii)                               the Company’s requiring Executive to
relocate Executive’s primary office more than fifty (50) miles from San Diego,
California (other than to a location that reduces the Executive’s daily
commuting distance); or

 

(iv)                              any material breach of this Agreement by the
Company not otherwise covered by this paragraph;

 

provided, however, that in each case, the Company shall have a period of not
less than thirty (30) days to cure any act constituting Good Reason following
the Executive’s delivery to the Company of written notice within sixty (60) days
of the action or omission constituting Good Reason.  Any resignation by the
Executive for Good Reason shall occur within six (6) months following the
expiration of such cure period.

 

8.                                      Effect of Termination.

 

(a)                                 All Terminations Other Than by the Company
Without Cause or by the Executive With Good Reason.  If the Executive’s
employment is terminated under any circumstances other than a Qualifying
Termination (as defined below) (including a voluntary termination by the
Executive without Good Reason pursuant to Section 7(c), a termination by the
Company for Cause pursuant to Section 7(b) or due to the Executive’s death or
Disability pursuant to Section 7(a)), the Company’s obligations under this
Agreement shall immediately cease and the Executive shall only be entitled to
receive (i) the Base Salary that has accrued and to which the Executive is
entitled as of the effective date of such termination and, to the extent
consistent with general Company policy, accrued but unused paid time off through
and including the effective date of such termination, to be paid in accordance
with the Company’s established payroll procedure and applicable law but no later
than the next regularly scheduled pay period, (ii) unreimbursed business
expenses for which expenses the Executive has timely submitted appropriate
documentation in accordance with Section 5 hereof, and (iii) any amounts or
benefits to which the Executive is then entitled under the terms of the benefit
plans then-sponsored by the Company in accordance with their terms (and not
accelerated to the extent acceleration does not satisfy Section 409A of the
Internal Revenue Code of 1986, as amended, (the “Code”) (the payments described
in this sentence, the “Accrued Obligations”).  The Executive shall not be
entitled to any other compensation or consideration that the Executive may have
received had the

 

5

--------------------------------------------------------------------------------


 

Executive’s Term of Employment not ceased, except that if the Executive’s
employment terminated because of his death or Disability, he or his estate, as
the case may be, shall, subject to Section 8(d) hereof, be paid on the later of
the Payment Date and the date on which annual bonuses are paid to all other
employees, any earned but unpaid annual bonus from any previously completed
calendar year notwithstanding the requirement that the individual be employed on
the payment date of such annual bonus (such payment, the “Earned but Unpaid
Bonus”).    For the avoidance of doubt, the acceleration of vesting of any
outstanding equity award held by the Executive at the time of a termination of
his employment (except with respect to the vesting acceleration to which the
Executive shall be entitled in the event of a Qualifying Termination as
described in Sections 8(b) and 8(c) below) shall be at the discretion of the
Board in accordance with the terms of the applicable equity incentive plan of
the Parent or the Company, as the case may be.

 

(b)                                 Termination by the Company Without Cause or
by the Executive With Good Reason Prior to or More Than Twelve Months Following
a Change in Control.  If the Executive’s employment is terminated by the Company
without Cause pursuant to Section 7(b) or by the Executive with Good Reason
pursuant to Section 7(c) (in either case, a “Qualifying Termination”) prior to
or more than twelve (12) months following a Change in Control (as defined
below), the Executive shall be entitled to the Accrued Obligations.  In
addition, and subject to the conditions of Section 8(d), the Company shall:
(i) continue to pay to the Executive, in accordance with the Company’s regularly
established payroll procedure, the Executive’s Base Salary for a period of
eighteen (18) months; (ii) for a period of eighteen (18) months following the
date of the Executive’s termination of employment (or, if earlier, the date on
which the applicable continuation period under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) expires)(such period, the
“COBRA Coverage Period”), provided the Executive is eligible for and timely
elects to continue receiving group medical insurance pursuant to COBRA, continue
to pay the Company’s share of the premium the Executive and/or his eligible
dependents are required to pay for continuation coverage pursuant to COBRA based
on the cost sharing levels in effect on the date of the Executive’s termination
of employment, unless the Company’s provision of such COBRA payments will
violate the nondiscrimination requirements of applicable law, in which case,
instead of providing the benefits as set forth above, the Company shall instead
pay to the Executive the foregoing monthly amount as a taxable monthly payment
for the COBRA Coverage Period (or any remaining portion thereof), unless the
Company determines that such payments would not comply with applicable law in a
manner that causes the Company to incur additional taxes, penalties, fines or
charges as a result of such payments (other than employer-side employment taxes
payable on such payments); (iii) pay the Executive any earned but unpaid annual
bonus from a previously completed calendar year on the later of the Payment Date
and the date on which annual bonuses are paid to all other
employees, notwithstanding the requirement that the individual be employed on
the payment date of such annual bonus; (iv) pay the Executive a prorated annual
bonus for the year in which the Qualifying Termination occurs, calculated by
multiplying 100% of the Target Bonus by a fraction, the numerator of which is
equal to the number of days in the calendar year during which Executive was
employed and the denominator of which equals 365 (the “Pro-Rated Bonus
Payment”), which Pro-Rated Bonus Payment shall be paid in a single lump-sum on
the Payment Date; and (v) (i) such portion of the Executive’s equity awards that
vest based solely on his continued provision of services to the Company, the
Parent or any of their affiliates (and including, for the avoidance of doubt,
any

 

6

--------------------------------------------------------------------------------


 

performance-based awards that are subject to time-based vesting following the
achievement of the applicable performance metric provided that, at the time of
his termination of employment, the applicable performance metric has been
achieved) as would have vested during the twelve (12) month period following the
date of the Executive’s termination of employment had the Executive remained
employed by the Company through such date shall vest and become fully
exercisable or non-forfeitable effective as of the termination date (provided
that, with respect to any equity award that is a restricted stock unit,
including the PRSUs, in no event shall such restricted stock unit be settled
later than the March 15 of the calendar year following the year in which the
termination date occurs) (the “Partial Equity Acceleration” and collectively,
the “Severance Benefits”).

 

(c)                                  Termination by the Company Without Cause or
by the Executive With Good Reason Within Twelve Months Following a Change in
Control.  If a Qualifying Termination occurs within twelve (12) months following
a Change in Control, then the Executive shall be entitled to the Accrued
Obligations.  In addition, and subject to the conditions of Section 8(d): 
(i) the Executive will be eligible to receive the Severance Benefits as set
forth in Section 8(b) other than the Pro-Rated Bonus Payment and Partial Equity
Acceleration, subject to the same terms, conditions and limitations described
therein, (ii) in lieu of the Pro-Rated Bonus Payment, the Executive will be
eligible to receive a lump sum payment equal to 100% of the Executive’s Target
Bonus for the year in which the Qualifying Termination occurs without regard to
whether the performance goals applicable to such Target Bonus had been
established or satisfied at the date of termination of employment, payable in a
lump sum on the Payment Date; and (iii) in lieu of the Partial Equity
Acceleration, all of the Executive’s then-unvested equity awards (including the
Equity Awards) shall vest and become fully exercisable or non-forfeitable
effective as of the termination date (provided that, with respect to any equity
award that is a restricted stock unit, including the PRSUs, in no event shall
such restricted stock unit be settled later than the March 15 of the calendar
year following the year in which the termination date occurs) (collectively, the
“Change in Control Severance Benefits”).

 

(d)                                 Release.  As a condition of the Executive’s
receipt of the Earned but Unpaid Bonus, the Severance Benefits or the Change in
Control Severance Benefits, as applicable, the Executive or his estate, as
applicable, must execute and deliver to the Company a severance and release of
claims agreement in substantially the form attached hereto (the “Severance
Agreement”), which Severance Agreement must become irrevocable within 60 days
following the date of the Executive’s termination of employment (or such shorter
period as may be directed by the Company).  The Earned but Unpaid Bonus, the
Severance Benefits or the Change in Control Severance Benefits, as applicable,
will be paid or commence to be paid in the first regular payroll beginning after
the Severance Agreement becomes effective, provided that if the foregoing 60 day
period would end in a calendar year subsequent to the year in which the
Executive’s employment ends, the Earned but Unpaid Bonus, the Severance Benefits
or Change in Control Severance Benefits, as applicable, will not be paid or
begin to be paid before the first payroll of the subsequent calendar year (the
date the Earned but Unpaid Bonus, the Severance Benefits or Change in Control
Severance Benefits, as applicable, commence pursuant to this sentence, the
“Payment Date”).  The Executive must continue to comply with the Proprietary
Rights, Non-Disclosure, Developments and Non-Solicitation Agreement in order to
be eligible to continue receiving the Severance Benefits or Change in Control
Severance Benefits, as applicable.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Change in Control Definition.  For purposes
of this Agreement, Change in Control shall mean:  (i) an exclusive license of or
the sale, the lease or other disposal of all or substantially all of the assets
of the Company; (ii) a sale or other disposal (for the avoidance of doubt, the
term disposal shall not include a pledge) in any transaction or series of
transactions to which the Company is a party of 50% or more of the voting power
of the Company, other than any transaction or series of transactions principally
for bona fide equity financing purposes in which cash is received by the Company
or indebtedness of the Company is cancelled or converted, or a combination
thereof; (iii) a merger or consolidation of the Company with or into any third
party, other than any merger or consolidation in which the shares of the Company
immediately preceding such merger or consolidation continue to represent a
majority of the voting power of the surviving entity immediately after the
closing of such merger or consolidation; and  (iv) a liquidation, winding up or
any other form of dissolution of the Company.  For purposes of this Agreement, a
Change in Control shall also mean the occurrence of any of the transactions
described in the immediately preceding sentence in respect of the Parent.

 

9.                                      Modified Section 280G Cutback. 
Notwithstanding any other provision of this Agreement, except as set forth in
Section 9(b), in the event that the Company undergoes a “Change in Ownership or
Control” (as defined below), the following provisions shall apply:

 

(a)                                 The Company shall not be obligated to
provide to the Executive any portion of any “Contingent Compensation Payments”
(as defined below) that the Executive would otherwise be entitled to receive to
the minimum extent necessary to eliminate any “excess parachute payments” (as
defined in Section 280G(b)(1) of the Code) for the Executive.  For purposes of
this Section 9, the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Payments” and the aggregate amount (determined in
accordance with Treasury Regulation Section 1.280G-1, Q/A-30 or any successor
provision) of the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Amount.”

 

(b)                                 Notwithstanding the provisions of
Section 9(a), no such reduction in Contingent Compensation Payments shall be
made if (1) the net amount of such Contingent Compensation Payments, as so
reduced by the Eliminated Amount (computed without regard to this sentence) (but
after subtracting the amount of any taxes that would be incurred by the
Executive on such reduced Contingent Compensation Payments (including state and
federal income taxes on the reduced Contingent Compensation Payments and any
withholding taxes)) is less than (2) the net amount of such Contingent
Compensation Payments without such reduction (but after subtracting the amount
of any taxes that would be incurred by the Executive on the Contingent
Compensation Payments if the Eliminated Payments (determined without regard to
this sentence) were paid to the Executive (including state and federal income
taxes on the Contingent Compensation Payments, the excise tax imposed by
Section 4999 of the Code payable with respect to all of the Contingent
Compensation Payments in excess of the Executive’s “base amount” (as defined in
Section 280G(b)(3) of the Code), and any withholding taxes)).  The override of
such reduction in Contingent Compensation Payments pursuant to this
Section 9(b) shall be referred to as a “Section 9(b) Override.”

 

8

--------------------------------------------------------------------------------


 

(c)                                  For purposes of this Section 9 the
following terms shall have the following respective meanings:

 

(i)                                     “Change in Ownership or Control” shall
mean a change in the ownership or effective control of the Company or in the
ownership of a substantial portion of the assets of the Company determined in
accordance with Section 280G(b)(2) of the Code.

 

(ii)                                  “Contingent Compensation Payment” shall
mean any payment (or benefit) in the nature of compensation that is made or made
available (under this Agreement or otherwise) to or for the benefit of a
“disqualified individual” (as defined in Section 280G(c) of the Code) and that
is contingent (within the meaning of Section 280G(b)(2)(A)(i) of the Code) on a
Change in Ownership or Control of the Company.

 

(d)                                 The Contingent Compensation Payments to be
treated as Eliminated Payments shall be determined by the Company in a manner
that results in the maximum economic benefit to the Executive on an after-tax
basis.  Except to the extent that an alternative reduction order would result in
a greater economic benefit to the Executive on an after-tax basis, the Parties
intend that such reduction be determined by the 280G Firm (as defined below) by
determining the “Contingent Compensation Payment Ratio” (as defined below) for
each Contingent Compensation Payment and then reducing the Contingent
Compensation Payments in order beginning with the Contingent Compensation
Payment with the highest Contingent Compensation Payment Ratio; provided that,
notwithstanding the foregoing, any such reduction shall be undertaken in a
manner that complies with and does not result in the imposition of additional
taxes on the Executive under Section 409A of the Code.  For Contingent
Compensation Payments with the same Contingent Compensation Payment Ratio, such
Contingent Compensation Payment shall be reduced based on the time of payment of
such Contingent Compensation Payments with amounts having later payment dates
being reduced first.  For Contingent Compensation Payments with the same
Contingent Compensation Payment Ratio and the same time of payment, such
Contingent Compensation Payments shall be reduced on a pro rata basis (but not
below zero) prior to reducing Contingent Compensation Payment with a lower
Contingent Compensation Payment Ratio.  The term “Contingent Compensation
Payment Ratio” shall mean a fraction the numerator of which is the value of the
applicable Contingent Compensation Payment for purposes of Section 4999(a) of
the Code, and the denominator of which is the actual amount received by the
Executive in respect of the applicable Contingent Compensation Payment.  For
example, in the case of an equity grant that is treated as contingent on the
Change in Ownership or Control because the time at which the payment is made or
the payment vests is accelerated, the denominator shall be determined by
reference to the fair market value of the equity at the acceleration date, and
not in accordance with the methodology for determining the value of accelerated
payments set forth in Treasury Regulation Section 1.280G-1 Q/A-24(b) or (c)).

 

(e)                                  All determinations regarding the
application of this Section 9 shall be made by an accounting firm, law firm or
consulting group with nationally recognized standing and substantial expertise
and experience in performing calculations regarding the applicability of
Section 280G of the Code and the Excise Tax retained by the Company prior to the
date of the applicable change in control and reasonably acceptable to the
Executive (the “280G Firm”).  The 280G Firm will be directed to submit its
determination and detailed supporting calculations to

 

9

--------------------------------------------------------------------------------


 

both the Executive and the Company within thirty (30) days after notification
from either the Company or the Executive that the Executive may receive payments
which may be Contingent Compensation Payments (or such earlier or later date as
the Company and Executive may agree).  The Executive and the Company will each
provide the 280G Firm access to and copies of any books, records, and documents
in their possession as may be reasonably requested by the 280G Firm, and
otherwise cooperate with the 280G Firm in connection with the preparation and
issuance of the determinations and calculations contemplated by this letter
agreement.  The fees and expenses of the 280G Firm for its services in
connection with the determinations and calculations contemplated by this
Section 9 will be borne by the Company.  The costs of obtaining such
determination and all related fees and expenses (including related fees and
expenses incurred in any later audit) shall be borne by the Company.

 

(f)                                   The provisions of this Section 9 are
intended to apply to any and all payments or benefits available to the Executive
under this Agreement or any other agreement or plan under which the Executive
receives Contingent Compensation Payments.

 

10.                               Absence of Restrictions.  The Executive
represents and warrants that the Executive is not bound by any employment
contracts, restrictive covenants or other restrictions that prevent the
Executive from entering into employment with, or carrying out the Executive’s
responsibilities for, the Company and the Parent, or which are in any way
inconsistent with any of the terms of this Agreement.

 

11.                               Notice.  Any notice delivered under this
Agreement shall be deemed duly delivered three (3) business days after it is
sent by registered or certified mail, return receipt requested, postage prepaid,
one (1) business day after it is sent for next-business day delivery via a
reputable nationwide overnight courier service, or immediately upon hand
delivery, in each case to the address of the recipient set forth below.

 

To Executive:

 

At the address set forth in the Executive’s personnel file

 

To Company:

 

Nabriva Therapeutics US, Inc.
1000 Continental Drive
King of Prussia, PA 19406 USA
Attention: General Counsel

 

Either Party may change the address to which notices are to be delivered by
giving notice of such change to the other Party in the manner set forth in this
Section 11.

 

12.                               Applicable Law; Jury Trial Waiver.  This
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania (without reference to the conflict of laws
provisions thereof).  The Company and the Executive each hereby irrevocably
waives any right to a trial by jury in any action, suit or other legal
proceeding arising under or relating to any provision of this Agreement.

 

10

--------------------------------------------------------------------------------

 


 

13.                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of both Parties and their respective
successors and assigns, including any corporation with which or into which the
Company may be merged or which may succeed to its assets or business; provided,
however, that the obligations of the Executive are personal and shall not be
assigned by the Executive.  Notwithstanding the foregoing, in the event of the
Executive’s death, his rights to any payments or benefits hereunder to which he
is or becomes entitled to at the time of his death may be assigned or
transferred by the laws of descent and distribution and any such payments or
benefits will be provided to his beneficiaries or his estate, as applicable.

 

14.                               Effect of Section 409A of the Code.

 

(a)                                 Six Month Delay.  If and to the extent any
portion of any payment, compensation or other benefit provided to the Executive
in connection with the Executive’s employment termination is determined to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and the Executive is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, as determined by the Company in accordance
with its procedures, by which determination Executive hereby agrees that the
Executive is bound, such portion of the payment, compensation or other benefit
shall not be paid before the earlier of (i) the expiration of the six month
period measured from the date of the Executive’s “separation from service” (as
determined under Section 409A of the Code) and (ii) the tenth day following the
date of the Executive’s death following such separation from service (the “New
Payment Date”).  The aggregate of any payments that otherwise would have been
paid to the Executive during the period between the date of separation from
service and the New Payment Date shall be paid to the Executive in a lump sum in
the first payroll period beginning after such New Payment Date, and any
remaining payments will be paid on their original schedule.

 

(b)                                 General 409A Principles.  For purposes of
this Agreement, a termination of employment will mean a “separation from
service” as defined in Section 409A of the Code, each amount to be paid or
benefit to be provided will be construed as a separate identified payment for
purposes of Section 409A of the Code, and any payments that are due within the
“short term deferral period” as defined in Section 409A of the Code or are paid
in a manner covered by Treas. Reg. Section 1.409A-1(b)(9)(iii) will not be
treated as deferred compensation unless applicable law requires otherwise. 
Neither the Company nor the Executive will have the right to accelerate or defer
the delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A of the Code.  This Agreement is intended
to comply with the provisions of Section 409A of the Code and this Agreement
shall, to the extent practicable, be construed in accordance therewith.  Terms
defined in this Agreement will have the meanings given such terms under
Section 409A of the Code if and to the extent required to comply with
Section 409A of the Code.  In any event, the Company makes no representations or
warranty and will have no liability to the Executive or any other person if any
provisions of or payments under this Agreement are determined to constitute
deferred compensation subject to Section 409A of the Code but not to satisfy the
conditions of that section.

 

15.                               Acknowledgment.  The Executive states and
represents that the Executive has had an opportunity to fully discuss and review
all of the terms of this Agreement with an attorney of his own choosing, and
that Executive has done so.  The Executive further states and represents that
the Executive has carefully read this Agreement, understands the contents
herein, freely and

 

11

--------------------------------------------------------------------------------


 

voluntarily assents to all of the terms and conditions hereof, and signs the
Executive’s name of the Executive’s own free act.

 

16.                               No Oral Modification, Waiver, Cancellation or
Discharge.  This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.  No delay or omission
by the Company in exercising any right under this Agreement shall operate as a
waiver of that or any other right.  A waiver or consent given by the Company on
any one occasion shall be effective only in that instance and shall not be
construed as a bar to or waiver of any right on any other occasion.

 

17.                               Captions and Pronouns.  The captions of the
sections of this Agreement are for convenience of reference only and in no way
define, limit or affect the scope or substance of any section of this
Agreement.  Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

 

18.                               Interpretation.  The Parties agree that this
Agreement will be construed without regard to any presumption or rule requiring
construction or interpretation against the drafting Party.  References in this
Agreement to “include” or “including” should be read as though they said
“without limitation” or equivalent forms.

 

19.                               Severability.  Each provision of this
Agreement must be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.  Moreover, if a
court of competent jurisdiction determines any of the provisions contained in
this Agreement to be unenforceable because the provision is excessively broad in
scope, whether as to duration, activity, geographic application, subject or
otherwise, it will be construed, by limiting or reducing it to the extent
legally permitted, so as to be enforceable to the extent compatible with then
applicable law to achieve the intent of the Parties.

 

20.                               Entire Agreement.  This Agreement constitutes
the entire agreement between the Parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement.

 

[Signatures on Page Following]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
23rd of July, 2018.

 

NABRIVA THERAPEUTICS US, INC.

 

EXECUTIVE

 

 

 

By:

/s/ Gary Sender

 

/s/ Theodore R. Schroeder

Name:

Gary Sender

 

Theodore R. Schroeder

Title:

Chief Financial Officer

 

 

 

13

--------------------------------------------------------------------------------


 

Attachment A

 

Attachment to                Employment Agreement

 

To be delivered with respect to

 

severance benefits(1)

 

SEPARATION AND RELEASE OF CLAIMS AGREEMENT

 

This Separation and Release of Claims Agreement (the “Agreement”) is made as of
the Agreement Effective Date (as defined below) between Nabriva Therapeutics
US, Inc. (the “Company”) and             (“Executive”) (together, the
“Parties”).

 

RECITALS

 

WHEREAS, the Company and Executive are parties to the Employment Agreement dated
as of               (the “Employment Agreement”), under which Executive
currently serves as President and Chief Executive Officer of the Company and
Chief Executive Officer of its group of companies;

 

WHEREAS, the Parties are ending their employment relationship and wish to
establish mutually agreeable terms for Executive’s orderly transition and
separation from the Company effective on the Separation Date (as defined below);
and

 

WHEREAS, the Parties agree that the payments, benefits and rights set forth in
this Agreement shall be the exclusive payments, benefits and rights due
Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

 

1.                                      Separation Date — Executive’s effective
date of separation from employment with the Company and, as may be applicable,
any and all of its parents, affiliates and subsidiaries, including, without
limitation, Nabriva Therapeutics GMBH and Nabriva Therapeutics plc (the
“Parent”) (together, the “Affiliates”), will be            (the “Separation
Date”).  Executive hereby resigns, as of the Separation Date, from any and all
of his positions as a

 

--------------------------------------------------------------------------------

(1)  NTD:  The Parties agree that the Company may revise this release agreement
to reflect changes in law, additional statutes or claims, benefits, or your
circumstances, so that the Company receives the benefit of the most complete
release of claims that is legally permissible and may also change the timing, if
required to obtain such release.  This footnote and any other footnotes are part
of the form of release agreement and are to be removed only when the Company
finalizes the Separation and Release of Claims Agreement for execution.  If the
release is as a result of Executive’s death, the Company will revise and provide
for a comparable release by the Executive’s estate or beneficiaries.

 

1

--------------------------------------------------------------------------------


 

member of the board of directors and/or as an officer of the Company and each of
its Affiliates, and Executive further agrees to execute and deliver any
documents reasonably necessary to effectuate such resignations, provided that
nothing in any such document is inconsistent with any terms set forth in this
Agreement.  As of the Separation Date, all salary payments from the Company will
cease and any benefits Executive had as of such date under Company-provided
benefit plans, programs, or practices will terminate, except as required by
federal or state law or as otherwise specifically set forth in this Agreement.

 

2.                                      Severance Benefits — In return for
Executive’s timely signing and not revoking this Agreement as set forth in
Section 15 below, and subject to Executive’s compliance with all terms hereof,
the Company will provide Executive with [INSERT per Employment Agreement, as may
be applicable] (the “Severance Benefits”).  Other than the Severance Benefits,
Executive will not be eligible for, nor shall he have a right to receive, any
payments or benefits from the Company or the Parent following the Separation
Date, other than reimbursement for any outstanding business expenses in
accordance with Company policy.

 

3.                                      Release of Claims — In exchange for the
consideration set forth in this Agreement, which Executive acknowledges he would
not otherwise be entitled to receive, Executive hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges the Company,
its affiliates (including, without limitation, the Parent), subsidiaries, parent
companies, predecessors, and successors, and all of its and their respective
past and present officers, directors, stockholders, investors, partners,
members, managers, employees, agents, representatives, plan administrators,
attorneys, insurers and fiduciaries (each in their individual and corporate
capacities) (collectively, the “Released Parties”) from any and all claims,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature that Executive
ever had or now has against any or all of the Released Parties, whether known or
unknown, including, but not limited to, any and all claims arising out of or
relating to Executive’s employment with and/or separation from the Company,
including, but not limited to, all claims under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e et seq., the Americans With Disabilities Act of
1990, 42 U.S.C. § 12101 et seq., the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., the Genetic Information Nondiscrimination Act of 2008, 42
U.S.C. § 2000ff et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et
seq., the Worker Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C.
§ 2101 et seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.,
Executive Order 11246, Executive Order 11141, the Fair Credit Reporting Act, 15
U.S.C. § 1681 et seq., and the Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. § 1001 et seq., all as amended; all claims arising out of
the Pennsylvania Human Relations Act, 43 Pa. Stat. § 951 et seq., the
Pennsylvania Equal Pay Law, 43 Pa. Stat. § 336.1 et seq., and the Pennsylvania
Whistleblower Law, 43 Pa. Stat. § 1421 et seq., all as amended; all claims
arising out of the California Fair Employment and Housing Act, Cal. Gov’t. Code
§ 12900 et seq., Cal. Labor Code § 201 et seq. (California payment of wages
law), the California Equal Pay Act, Cal. Lab. Code

 

2

--------------------------------------------------------------------------------


 

§ 1197.5 et seq., the California Family Rights Act, Cal. Gov’t. Code § 12945.2
and § 19702.3, the Cal-WARN Act, Cal. Lab. Code §§ 1400-1408, Cal. Lab. Code §
233 (California’s kin care law), Cal. Lab. Code § 230.8 (California leave for
school activities law), Cal. Lab. Code § 245.5 (California paid sick leave law),
Cal. Lab. Code §§ 230 and 230.1 (California domestic violence leave law), Cal.
Mil. And Vet. Code § 395.10 (California military family leave law), Cal. Code
Regs. tit. 2, §§ 11035-11051 (California’s pregnancy leave law), California
Unruh Civil Rights Act, Cal. Civ. Code § 51 et seq., and Cal. Lab. Code §§ 98.6
and 1102.5 (California whistleblower protection laws), all as amended; all
common law claims including, but not limited to, actions in defamation,
intentional infliction of emotional distress, misrepresentation, fraud, wrongful
discharge, and breach of contract (including, without limitation, all claims
arising out of or related to the Employment Agreement); all claims to any
non-vested ownership interest in the Company, contractual or otherwise; all
state and federal whistleblower claims to the maximum extent permitted by law;
and any claim or damage arising out of Executive’s employment with and/or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that nothing in this release of claims
prevents Executive from filing a charge with, cooperating with, or participating
in any investigation or proceeding before, the Equal Employment Opportunity
Commission or a state fair employment practices agency (except that Executive
acknowledges that he may not recover any monetary benefits in connection with
any such charge, investigation, or proceeding, and Executive further waives any
rights or claims to any payment, benefit, attorneys’ fees or other remedial
relief in connection with any such charge, investigation or proceeding). 
Further, nothing herein shall prevent Executive from bringing claims to enforce
this Agreement, or release (i) any rights Executive may have under the Company’s
certificate of incorporation, by-laws, insurance and/or any indemnification
agreement between him and the Company (and/or otherwise under law) for
indemnification and/or defense as an employee, officer or director of the
Company for his service to the Company (recognizing that such indemnification
and/or defense is not guaranteed by this Agreement and shall be governed by the
instrument or law, if any, providing for such indemnification and/or defense),
(ii) any rights Executive may have to vested pension or 401(k) benefits or
interests under any ERISA-Covered benefit plan (excluding severance) provided by
the Company, or (iii) any rights or claims that cannot be waived by law,
including claims for unemployment benefits.

 

4.                                      Section 1542 Waiver — Executive
understands and agree that the claims released in Section 3 above include not
only claims presently known to Executive, but also include all unknown or
unanticipated claims, rights, demands, actions, obligations, liabilities, and
causes of action of every kind and character that would otherwise come within
the scope of the released claims as described in Section 3.  Executive
understands that he may hereafter discover facts different from what he now
believes to be true, which if known, could have materially affected this
Agreement, but Executive nevertheless waives any claims or rights based on
different or additional facts.  Executive knowingly and voluntarily waive any
and all rights or benefits that he may now have, or in the future may have,
under the terms of Section 1542 of the Civil Code of the State of California,
which provides as follows:

 

3

--------------------------------------------------------------------------------


 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

5.                                      Continuing Obligations — Executive
acknowledges and reaffirms his obligation, to the extent permitted by law and
except as otherwise permitted by Section 9 below, to keep confidential and not
to use or disclose any and all non-public information concerning the Company
and/or its Affiliates that Executive acquired during the course of his
employment with the Company and/or its Affiliates, including, but not limited
to, any non-public information concerning the Company’s and/or its Affiliates’
business affairs, business prospects, and financial condition.  Executive
further acknowledges and reaffirms his obligations set forth in the Proprietary
Rights, Non-Disclosure, Developments and Non-Solicitation Agreement that he
previously executed for the benefit of the Company (the “NDA”), which remain in
full force and effect and which survive his separation from employment with the
Company.

 

6.                                      Non-Disparagement — Executive
understands and agrees that, to the extent permitted by law and except as
otherwise permitted by Section 9 below, he will not, in public or private, make
any disparaging, derogatory or defamatory statements to any person or entity,
including, but not limited to, any media outlet, industry group, financial
institution or current or former employee, board member, consultant, client or
customer of the Company, regarding the Company or, its affiliates (including,
without limitation, the Parent), subsidiaries, parent companies, predecessors,
and successors, and all of its and their respective past and present officers,
directors, members, managers or employees or regarding the Company’s business
affairs, business prospects, or financial condition; provided, however, that
nothing herein shall be construed as preventing Executive from making truthful
disclosures in any litigation or arbitration.

 

7.                                      Return of Company Property — Executive
confirms that he has returned to the Company or, with the written permission of
the Company’s board of directors, destroyed, all keys, files, records (and
copies thereof), equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones,
tablets, etc.), Company identification and any other Company-owned property in
his possession or control and, other than with the written permission of the
Company’s board of directors, has left intact all electronic Company documents,
including but not limited to those that he developed or helped to develop during
his employment. Executive further confirms that, to the extent requested by the
Company, he has canceled all accounts for his benefit, if any, in the Company’s
name, including but not limited to, credit cards, telephone charge cards,
cellular phone and/or wireless data accounts and computer accounts.

 

8.                                      Confidentiality — Executive understands
and agrees that, to the extent permitted by law and except as otherwise
permitted by Section 9 below, the contents of the negotiations and discussions
resulting in this Agreement shall be maintained as confidential by Executive and
his agents and representatives and shall not be disclosed except as

 

4

--------------------------------------------------------------------------------


 

otherwise agreed to in writing by the Company; provided, however, that nothing
herein shall be construed as preventing Executive from making truthful
disclosures in any litigation or arbitration or from having confidential
conversations with his agents and representatives and family members on the
condition that any individuals so informed must hold the above information in
strict confidence.

 

9.                                      Scope of Disclosure Restrictions —
Nothing in this Agreement or elsewhere prohibits Executive from communicating
with government agencies about possible violations of federal, state, or local
laws or otherwise providing information to government agencies, filing a
complaint with government agencies, or participating in government agency
investigations or proceedings.  Executive is not required to notify the Company
of any such communications; provided, however, that nothing herein authorizes
the disclosure of information Executive obtained through a communication that
was subject to the attorney-client privilege.  Further, notwithstanding
Executive’s confidentiality and nondisclosure obligations, Executive is hereby
advised as follows pursuant to the Defend Trade Secrets Act: “An individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  An individual who files a lawsuit for retaliation by an employer
for reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.”

 

10.                               Cooperation — Executive agrees that, to the
extent permitted by law, he shall cooperate fully with the Company in the
investigation, defense or prosecution of any claims or actions which already
have been brought, are currently pending, or which may be brought in the future
against the Company by a third party or by or on behalf of the Company against
any third party, whether before a state or federal court, any state or federal
government agency, or a mediator or arbitrator, that relate in any manner
to Executive’s conduct or duties at the Company or that are based on facts about
which Executive obtained personal knowledge while employed at or providing
services to the Company.  Executive’s full cooperation in connection with such
claims or actions shall include, but not be limited to, being available to meet
with the Company’s counsel, at reasonable times and locations designated by the
Company, to investigate or prepare the Company’s claims or defenses, to prepare
for trial or discovery or an administrative hearing, mediation, arbitration or
other proceeding and to act as a witness when requested by the Company.  Any
reasonable out-of-pocket expenses incurred by Employee associated with such
cooperation will be paid for or reimbursed by the Company.  Executive further
agrees that, to the extent permitted by law, he will notify the Company promptly
in the event that he is served with a subpoena (other than a subpoena issued by
a government agency), or in the event that he is asked to provide a third party
(other than a government agency) with information concerning any actual or
potential complaint or claim against the Company.

 

5

--------------------------------------------------------------------------------


 

11.                               Business Expenses and Final Compensation —
Executive acknowledges that he has been reimbursed by the Company for all
business expenses incurred in conjunction with the performance of his employment
and that no other reimbursements are owed to him.  Executive acknowledges that
he has received all compensation due to him from the Company, including, but not
limited to, all wages, bonuses and accrued, unused vacation time, and that he is
not eligible or entitled to receive any additional payments or consideration
from the Company beyond that provided for in Section 2 of this Agreement.

 

12.                               Amendment and Waiver — This Agreement shall be
binding upon the Parties and may not be modified in any manner, except by an
instrument in writing of concurrent or subsequent date signed by duly authorized
representatives of the Parties.  This Agreement is binding upon and shall inure
to the benefit of the Parties and their respective agents, assigns, heirs,
executors/administrators/personal representatives, and successors.  No delay or
omission by the Company in exercising any right under this Agreement shall
operate as a waiver of that or any other right.  A waiver or consent given by
the Company on any one occasion shall be effective only in that instance and
shall not be construed as a bar to or waiver of any right on any other occasion.

 

13.                               Validity — Should any provision of this
Agreement be declared or be determined by any court of competent jurisdiction to
be illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby and said illegal or invalid part, term or
provision shall be deemed not to be a part of this Agreement.

 

14.                               Nature of Agreement — The Parties understand
and agree that this Agreement is a transition and separation agreement and that
nothing herein constitutes an admission of liability or wrongdoing on the part
of the Company or Executive.

 

15.                               Time for Consideration and Revocation —
Executive acknowledges that he was initially presented with this Agreement on
           (the “Receipt Date”).  Executive understands that this Agreement
shall be of no force or effect, and that he shall not be eligible for the
consideration described herein, unless he signs and returns this Agreement [on,
but not before, the Separation Date (provided, however, that if the Separation
Date is fewer than twenty-one (21) days following the Receipt Date, Executive
must sign and return this Agreement no earlier than the Separation Date and no
later than the 22nd day after the Receipt Date) (2)] and does not revoke his
acceptance in the subsequent seven (7) day period (the day immediately following
expiration of such revocation period, the “Agreement Effective Date”).

 

16.                               Acknowledgments — Executive acknowledges that
he has been given at least twenty-one (21) days to consider this Agreement, and
that the Company is hereby advising him to consult with an attorney of his own
choosing prior to signing this Agreement.  Executive understands that he may
revoke this Agreement for a period of seven (7) days after he signs it by
notifying the Company in writing, and the Agreement shall not be effective or
enforceable until the expiration of this seven (7) day revocation period. 
Executive

 

--------------------------------------------------------------------------------

(2)  NTD:  Timing may change, and the Company may designate a period of up to 60
days in its sole discretion.

 

6

--------------------------------------------------------------------------------


 

understands and agrees that by entering into this Agreement he will be waiving
any and all rights or claims he might have under the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act, and that
he has received consideration beyond that to which he was previously entitled.

 

17.                               Voluntary Assent — Executive affirms that no
other promises or agreements of any kind have been made to or with Executive by
any person or entity whatsoever to cause him to sign this Agreement, and that he
fully understands the meaning and intent of this Agreement.  Executive further
states and represents that he has carefully read this Agreement, understands the
contents herein, freely and voluntarily assents to all of the terms and
conditions hereof, and signs his name of his own free act.

 

18.                               Applicable Law — This Agreement shall be
interpreted and construed by the laws of the Commonwealth of Pennsylvania,
without regard to conflict of laws provisions.  Executive hereby irrevocably
submits to and acknowledges and recognizes the jurisdiction of the courts of the
Commonwealth of Pennsylvania, or if appropriate, a federal court located in the
Commonwealth of Pennsylvania (which courts, for purposes of this Agreement, are
the only courts of competent jurisdiction), over any suit, action or other
proceeding arising out of, under or in connection with this Agreement or the
subject matter hereof.  The Company and Executive each hereby irrevocably waives
any right to a trial by jury in any action, suit or other legal proceeding
arising under or relating to this Agreement or Executive’s employment with or
separation from the Company.

 

19.                               Entire Agreement — This Agreement contains and
constitutes the entire understanding and agreement between the Parties hereto
with respect to Executive’s transition and separation from the Company,
severance benefits and the settlement of claims against the Company, and cancels
all previous oral and written negotiations, agreements, commitments and writings
in connection therewith; provided, however, that nothing in this Section shall
modify, cancel or supersede Executive’s obligations set forth in Section 5
above.

 

20.                               Tax Acknowledgement — In connection with the
Severance Benefits provided to Executive pursuant to this Agreement, the Company
shall withhold and remit to the tax authorities the amounts required under
applicable law, and Executive shall be responsible for all applicable taxes owed
by him with respect to such Severance Benefits under applicable law.  Executive
acknowledges that he is not relying upon the advice or representation of the
Company with respect to the tax treatment of any of the Severance Benefits set
forth in this Agreement.

 

21.                               Section 409A - This Agreement, and all
payments hereunder, are intended to be exempt from, or if not so exempt, to
comply with the requirements of, Section 409A of the Internal Revenue Code of
1986, as amended, and the guidance issued thereunder (“Section 409A”), and this
Agreement shall be interpreted and administered accordingly.  Notwithstanding
anything to the contrary in this Agreement, if at the time of Executive’s
termination of employment or otherwise when any Severance Benefit is payable
hereunder, he is a “specified employee” as defined under Section 409A, any and
all amounts payable hereunder on account of such termination of employment that
would

 

7

--------------------------------------------------------------------------------


 

(but for this provision) be payable within six (6) months following the
Separation Date, shall instead be paid on the next business day following the
expiration of such six (6) month period or, if earlier, upon Executive’s death;
except to the extent of amounts that do not constitute a deferral of
compensation within the meaning of Treasury regulation Section 1.409A — 1(b) or
other amounts or benefits that are exempt from or otherwise not subject to the
requirements of Section 409A. For purposes of this Agreement, whether or not a
termination of employment has occurred shall be determined consistently with
Section 409A.  In addition, each payment made pursuant to the Agreement shall be
treated as a separate payment and the right to a series of installment payments
hereunder is to be treated as a right to a series of separate payments. Neither
the Company, nor the Parent, nor any of their agents or affiliates shall have
any liability to Executive should the benefits and payments hereunder that are
intended to be exempt from or compliant with Section 409A, not be so exempt or
compliant.

 

22.                               Counterparts — This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original, but
all of which together will constitute one and the same agreement.  Facsimile and
PDF signatures shall be deemed to be of equal force and effect as originals.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have set their hands and seals to this Agreement
as of the date(s) written below.

 

Nabriva Therapeutics US, Inc.

 

 

 

 

 

 

Date:

 

By:

 

 

 

I hereby agree to the terms and conditions set forth above.  I have been given
at least twenty-one (21) days to consider this Agreement and I have chosen to
execute this on the date below.  I intend that this Agreement will become a
binding agreement if I do not revoke my acceptance within seven (7) days.

 

[Executive Name]

 

 

 

 

 

 

Date:

 

 

9

--------------------------------------------------------------------------------